Case 6:20-cv-00465-ADA Document 60-2 Filed 03/16/21 Page 1 of 11




               Exhibit 8
Case 6:20-cv-00465-ADA Document 60-2 Filed 03/16/21 Page 2 of 11




    Network Traffic Measurement for
        the Next Generation Internet




             Dimitrios P. Pezaros, B.Sc. (Hons.), MIEEE




                         Computing Department
                          Lancaster University
                                England




       SUBMITTED FOR THE DEGREE OF DOCTOR OF PHILOSOPHY




                              August 2005
Case 6:20-cv-00465-ADA Document 60-2 Filed 03/16/21 Page 3 of 11




             Στη µνήµη των νεκρών της εξέγερσης του Πολυτεχνείου, τον Νοέµβρη 1973:




               Σπύρος Κοντοµάρης (57)                     Αλέξανδρος Σπαρτίδης (16)
               ∆ιοµήδης Κοµνηνός (17)                   ∆ηµήτρης Παπαϊωάννου (60)
                Σωκράτης Μιχαήλ (57)                        Γιώργος Γεριτσίδης (47)
         Toril Margrethe Engeland (22)                      Βασιλική Μπεκιάρη (17)
                Βασίλης Φάµελλος (26)                       ∆ηµήτρης Θεοδωράς (5)
                Γιώργος Σαµούρης (22)     Αλέξανδρος Βασίλης (Μπασρί) Καράκας (43)
          ∆ηµήτρης Κυριακόπουλος (35)                Αλέξανδρος Παπαθανασίου (59)
                  Σπύρος Μαρίνος (31)                         Ανδρέας Κούµπος (63)
                 Νίκος Μαρκούλης (24)                     Μιχάλης Μυρογιάννης (20)
          Αικατερίνη Αργυροπούλου (76)                   Κυριάκος Παντελεάκης (44)
             Στέλιος Καραγεώργης (19)                        Στάθης Κολινιάτης (47)
               Μάρκος Καραµανής (23)                         Γιάννης Μικρώνης (22)




                                                     Στη µνήµη του Νίκου Τεµπονέρα




                                                                                  ii
Case 6:20-cv-00465-ADA Document 60-2 Filed 03/16/21 Page 4 of 11




       To the memory of the students and the civilians murdered during the tragic events that
      followed the public uprising at the National Technical University of Athens (NTUA) in
                                                                            November 1973:




                  Spyros Kontomaris (57)                          Alexandros Spartidis (16)
                 Diomidis Komninos (17)                          Dimitris Papaioannou (60)
                     Socrates Mihail (57)                            Giorgos Geritsidis (47)
           Toril Margrethe Engeland (22)                              Vasiliki Mpekiari (17)
                    Vasilis Famellos (26)                            Dimitris Theodoras (5)
                   Giorgos Samouris (22)           Alexandros Vasilis (Bashri) Karakas (43)
             Dimitris Kyriakopoulos (35)                    Alexandros Papathanasiou (59)
                     Spyros Marinos (31)                             Andreas Koumpos (63)
                    Nikos Markoulis (24)                         Michalis Myrogiannis (20)
             Ekaterini Argyropoulou (76)                          Kyriakos Panteleakis (44)
                 Stelios Karageorgis (19)                             Stathis Koliniatis (47)
                  Markos Karamanis (23)                               Giannis Mikronis (22)




                                                       To the memory of Nikos Temponeras




                                                                                           iii
Case 6:20-cv-00465-ADA Document 60-2 Filed 03/16/21 Page 5 of 11




 Abstract
 Measurement-based performance evaluation of network traffic is a fundamental prerequisite
 for the provisioning of managed and controlled services in short timescales, as well as for
 enabling the accountability of network resources. The steady introduction and deployment of
 the Internet Protocol Next Generation (IPNG-IPv6) promises a network address space that can
 accommodate any device capable of generating a digital heart-beat. Under such a ubiquitous
 communication environment, Internet traffic measurement becomes of particular importance,
 especially for the assured provisioning of differentiated levels of service quality to the
 different application flows. The non-identical response of flows to the different types of
 network-imposed performance degradation and the foreseeable expansion of networked
 devices raise the need for ubiquitous measurement mechanisms that can be equally applicable
 to different applications and transports.



 This thesis introduces a new measurement technique that exploits native features of IPv6 to
 become an integral part of the Internet's operation, and to provide intrinsic support for
 performance measurements at the universally-present network layer. IPv6 Extension Headers
 have been used to carry both the triggers that invoke the measurement activity and the
 instantaneous measurement indicators in-line with the payload data itself, providing a high
 level of confidence that the behaviour of the real user traffic flows is observed. The in-line
 measurements mechanism has been critically compared and contrasted to existing
 measurement techniques, and its design and a software-based prototype implementation have
 been documented. The developed system has been used to provisionally evaluate numerous
 performance properties of a diverse set of application flows, over different-capacity IPv6
 experimental configurations. Through experimentation and theoretical argumentation, it has
 been shown that IPv6-based, in-line measurements can form the basis for accurate and low-
 overhead performance assessment of network traffic flows in short time-scales, by being
 dynamically deployed where and when required in a multi-service Internet environment.




                                                                                             iv
Case 6:20-cv-00465-ADA Document 60-2 Filed 03/16/21 Page 6 of 11




 Acknowledgments
 There has been such a long list of people with whom interaction has enriched my life during
 the last five years that I could not possibly include all of them in these lines. I will always
 remember their invaluable contributions through the sharing of wonderful experiences, which
 influenced not only the evolution of this work, but also my overall personal blossoming. I am
 particularly indebted to the following people for their prompt and supportive encouragement,
 their guidance, and the selfless sharing of their knowledge and experience, without which this
 thesis would have not been possible as it stands.


 I would like to express my very special gratitude to my academic supervisor, Professor David
 Hutchison, for his endless support, his professional guidance, his friendship, and the highly
 positive impact of his personality on my first steps in the international research community.
 By being my advisor throughout all my studies and my work at Lancaster University, David
 has taught me how to set high professional standards and conduct quality research in a self-
 confident and always optimistic manner.


 Throughout my doctoral studies, I have been privileged to been offered an industrial
 fellowship from Agilent Laboratories, Scotland. I could not find the appropriate words to
 express my special gratitude to Agilent Technologies in general, and to individual members of
 the Telecommunications Solutions Department of Agilent Laboratories in particular, for their
 financial and practical support of this research. I wish this thesis stands up to their high
 standards. I would like to thank Professor Joe Sventek, who initiated this industrial
 fellowship, not only for his trust, but also for his highly-competent views and comments on
 numerous aspects of this work. This thesis would have not been possible as it stands, without
 the invaluable contributions of Dr. Francisco Garcia and Dr. Robert Gardner, with whom I
 had the privilege to work closely throughout my doctoral studies. I wish to sincerely thank
 them for always considering me as part of their extended team, for teaching me many aspects
 of systems and network research, and also for their friendship.


 I would like to thank my colleagues in the Computing Department, Lancaster University, for
 their long-lasting support and encouragement. I am particularly grateful to Dr. Andrew Scott
 for being an excellent networking instructor, and also for practically supporting my work
 through the generous provision of equipment and infrastructural access that facilitated the
 real-world experimentation presented in this thesis. My very special thanks also go to Dr.
 Stefan Schmid for his invaluable support with the configuration of numerous experimental
 network topologies, and to Dr. Laurent Mathy for his patience and his continuous


                                                                                              v
Case 6:20-cv-00465-ADA Document 60-2 Filed 03/16/21 Page 7 of 11



 encouragement during the last stages of my studies. I would like to thank Dr. Steven Simpson,
 Dr. Christopher Edwards, Dr. Paul Smith, Dr. Michael Mackay, and Dr. John Cushnie, for
 sharing their knowledge, but mostly for their friendship.


 My very special thanks are also due to some very good friends who, over the years, offered
 their selfless emotional and also practical support. Panos Gotsis has generously shared his
 deep system administration knowledge, and provided invaluable systems support. Theodore
 Kypraios offered tremendous help during the descriptive statistical analysis of the
 experimental results documented in this thesis. Manolis Sifalakis has been a great friend and
 colleague whose axiomatic optimism taught me that modesty can perfectly match with self-
 confidence. Kostas Georgopoulos and Erasmia Kastanidi stood by me and offered great
 emotional support, especially during the last stages of this work, when suddenly everything
 seemed to be getting more difficult. I will never forget the Lancaster's good-old Greek Ph.D.
 gang and the great experiences I shared with Dr. Christos Efstratiou, Dr. Andrianos
 Tsekrekos, and Dr. Anthony Sapountzis.


 My beloved Lena Gogorosi offered me an unquantifiable amount of love and support without
 which my life would have been very different. I feel that I could not thank her enough for the
 moments we shared together.


 I wish to sincerely thank Deborah J. Noble for teaching me how to speak, read and write the
 English language during my childhood, and for remaining a good friend thereafter.


 Finally but not least, my parents Pavlos Pezaros and Dorina Tsotsorou, and my grandparents
 Stelios and Soula Tsotsorou, have always been my main sources of encouragement and
 emotional strength. I could not thank them enough nor could I adequately express how much I
 owe them, for always being the wind beneath my wings throughout my entire life.




                                                                                             vi
Case 6:20-cv-00465-ADA Document 60-2 Filed 03/16/21 Page 8 of 11




 Declaration
 This thesis has been written by myself, and the work reported herein is my own. The
 documented research has been carried out at Lancaster University, and was fully funded by
 Agilent Technologies Laboratories, Scotland, through an industrial fellowship.
 The work reported in this thesis has not been previously submitted for a degree in this, or any
 other form.


                                                               Dimitrios Pezaros, August 2005.




                                                                                             vii
Case 6:20-cv-00465-ADA Document 60-2 Filed 03/16/21 Page 9 of 11




 2.2.6 Bandwidth Estimation
 Bandwidth estimation is a special case of active measurements, where synthetic traffic is
 injected into the network to try and characterise the amount of data that can be transferred by
 the infrastructure per unit of time. The area is lately seeing an increasing popularity and is
 sometimes considered to be exhibiting distinct characteristics from other measurement work19.
 This is not due to the use of specific infrastructures or certain protocols during the
 measurement process (as it was the case with most of the previous sections of this chapter),
 but mainly due to the focus being on the measurement practices and methodologies, and on
 assumptions (or lack of) that will produce accurate and unbiased results. Bandwidth is a
 fundamental property of a network connection, and producing a representative estimation of
 its metrics using raw packet values, requires an intensive investigation of measurement
 strategies that can minimise the heuristics and assumptions during the measurement process,
 as well as during the measurement analysis. This section briefly discusses the major issues
 and outlines the main measurement strategies in bandwidth estimation, which still remains a
 relatively new (sub-)area of network measurements research. Bandwidth measurements are
 viewed as complementary active probing techniques, yet the detailed analysis of the origins,
 theory, applications and implications of bandwidth estimation is beyond the scope of this
 thesis.
 Within the data networks context, the term bandwidth quantifies the data rate that a network
 link or path can transfer. Three major metrics have been defined in the literature to identify
 different aspects of bandwidth. The capacity or bottleneck bandwidth of a link or path sets the
 upper limit on how quickly the network can deliver the sender’s data to the receiver. The
 capacity C of an H-hop end-to-end path is the maximum IP layer rate that the path can transfer
 from source to sink, and it depends on the underlying transmission technology and
 propagation medium [PrMD03]. The end-to-end capacity is determined by the minimum link
 capacity, i.e. the slowest forwarding element (narrow link) in the end-to-end chain that
 comprises the path.
                                            C = min Ci                                           (3)
                                                i = 0... H

 Bottleneck bandwidth gives an upper bound on how fast a connection can possibly transmit
 data [Paxs97a]. The available bandwidth of a link relates to its ‘spare’ capacity during a
 certain time period, and relates not only on the underlying medium, but also on the traffic
 load. At any specific time instant, a link is either transmitting a packet at full link capacity or


 19
      The First Bandwidth Estimation (BEst) workshop was organised by IETF’s Internet Measurement
 Research Group (IMRG), CAIDA, and the US Department of Energy (DoE) in December 2003


                                                                                                 39
Case 6:20-cv-00465-ADA Document 60-2 Filed 03/16/21 Page 10 of 11



 it is idle, hence available bandwidth definition requires time averaging of the instantaneous
 utilisation over the time interval of interest [PrMD03]. The average utilisation u (t − τ , t ) for a

 period (t − τ , t ) is given by

                                                           1    t

                                                           τ∫
                                     u (t − τ , t ) =                 u ( x)dx                    (4)
                                                               t −τ


 where u (x) is the instantaneous utilisation of the link at time x . Hence, if Ci is the capacity
 of a hop i and ui is the average utilisation of that hop in the given time interval, then its
 average spare capacity is Ci (1 − ui ) . The available bandwidth of an H-hop path is the

 minimum available bandwidth (tight link) of all H hops [DoRM04].
                                        A = min[Ci (1 − ui )]                                     (5)
                                              i = 0... H

 Available bandwidth denotes how fast the connection can transmit while still preserving
 network stability, and never exceeds bottleneck bandwidth [Paxs97a]. Figure 2-8 shows the
 pipe model with fluid network traffic representation of a 3-link path, identifying the different
 notions of capacity and available bandwidth for each link. The figure also demonstrates that
 the narrow link (C1) which determines the end-to-end capacity can be different from the tight
 link (A3) which determines the end-to-end available bandwidth.




                      Figure 2-8: Pipe Model with Fluid Traffic of a Network Path



 The third major bandwidth-related metric in TCP/IP networks is the throughput or Bulk
 Transfer Capacity (BTC) of a congestion-aware transport protocol (TCP) connection.
 However, as it has also been stated within the IPPM working Group [MaAl01], strictly
 defining the expected throughput of a TCP connection proves a challenging task, because it is
 influenced by numerous, non-static factors. These include the TCP transfer’s size, the type of
 cross traffic (TCP or UDP), the number of competing TCP connections, the TCP socket buffer
 sizes at the sender and the receiver, the congestion along the reverse (ACK) path, the size of
 router buffers along the path, and the capacity and load of each link [PrMD03]. Within the
 bandwidth estimation community, BTC is used in coherence with the relevant IPPM metric
 specification (section 2.2.2) to denote the maximum throughput obtainable by a single TCP
 connection [MaAl01] whose ends implement all TCP congestion control algorithms [AlPS99].

                                                                                                   40
Case 6:20-cv-00465-ADA Document 60-2 Filed 03/16/21 Page 11 of 11



 BTC is TCP-specific and is fundamentally different from the available bandwidth metric,
 which is independent of any transport protocol, and it assumes that the average traffic load
 remains constant [PrMD03].
 There currently are two major techniques for estimating capacity in individual hops and end-
 to-end paths, while newer deployments focus on the available bandwidth of Internet paths.
 These are mainly distinguished by the way they probe the network in order to estimate
 bandwidth, as opposed to what type of traffic they use.


 •   Variable Packet Size (VPS) Probing
 VPS probing techniques try to measure the Round-Trip Time (RTT) from a source to each
 hop of a network path as a function of the probing packet size. They use the TTL field of the
 IP header to force probing packets to expire at a particular hop which will then generate the
 ICMP Time-Exceeded error message and send it back to the source. Upon reception of the
 ICMP message the source can measure the RTT, which consists of three delay components:
 the serialisation delay being the time (L/C) to transmit a packet of length L at a link of
 transmission rate C; the propagation delay/latency occurring due to the physical properties of
 the medium while transmitting each bit of a packet at a link and is independent of packet size;
 and the queuing delay occurring in the forwarding engine and the buffers of input and output
 ports of routers. By assuming a negligible serialisation delay for the small ICMP error
 packets, and also that, given a large number of probes one will eventually make the round trip
 with negligible queuing delays, VPS techniques compute the capacity of a hop as a linear
 function of the minimum RTT for a given probe packet size [Down99, PrMD03].
 However, it has been lately suggested that VPS probing can cause consistent and significant
 underestimation of hop capacity, due to the presence of layer-2 store-and-forward devices
 (switches) that introduce additional latencies, not visible at (and hence non-computable by)
 layer-3 mechanisms [PrDM04, PrDM03].


 •   Packet Pair/Train Dispersion
 Packet pair probing is used to measure the end-to-end capacity of a path. Multiple packet pairs
 consisting of two packets of the same size are sent back-to-back from a source to a receiver.
 The dispersion δ of a packet pair after a specific link of the path is the time distance between
 the complete transmission of the two packets [DoRM04].




                                                                                              41
